Per Curiam.
Defendant, while represented hy counsel, tendered a plea of guilty to the included offense of robbery unarmed, MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). The plea was accepted by Wayne County Circuit Court Judge Horace W. Gilmore and defendant was subsequently sentenced to a term of two to ten years imprisonment. A timely claim of appeal filed in this Court by appointed appellate counsel is grounded solely on the contention that the lower court failed adequately to examine the defendant as to the facts of the crime. The people have filed a motion to affirm the conviction on the grounds that the question presented is so unsubstantial as to warrant no argument or formal submission.
After conducting an extensive examination of the defendant which served to advise him of his rights and allow for a determination of the voluntariness of the plea, the court asked:
“Court: All right. Tell me what you did on May 24 in Hamtramck?
“Defendant: I committed a robbery at Miller’s Inn.
“Court: At what?
“Defendant: At the Miller’s Inn.
“Court: Let’s see. You were one of three, with the two previous defendants ?
“Defendant: Yes, sir.
“Court: At the time you committed this robbery, you knew it was against the law?
# # #
“Defendant: Yes, I did.”
*123At the commencement of the arraignment proceeding defendant was expressly informed by the court that it was charged that he “held up one Michael 0. Dinetz on the 24th day of May, 1968, in the City of Hamtramck, Michigan”. He acknowledged the charge and pleaded guilty.
These facts, coupled with the preliminary examination transcript (which included the eyewitness testimony of the victim and a customer), provide a sufficient factual basis for the plea. People v. Bartlett (1969), 17 Mich App 205; People v. Combs (1968) 15 Mich App 450.
The motion to affirm is granted.